Citation Nr: 0831432	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  02-10 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial increased rating for residuals 
of a dislocation of the jaw, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
fracture of the right proximal femur, currently evaluated as 
10 percent disabling.  

3.  Entitlement to an increased rating for strain and sprain 
of the cervical spine with arthritis, currently evaluated as 
20 percent disabling.  

4.  Entitlement to an increased rating for strain and sprain 
of the dorsal spine with arthritis, currently evaluated as 
10 percent disabling.  

5.  Entitlement to an increased rating for strain and sprain 
of the lumbar spine with arthritis, currently evaluated as 
20 percent disabling.  

6.  Entitlement to an effective date earlier than June 21, 
1996 for the grant of a total disability rating based on 
individual unemployability.  

7.  Entitlement to compensation benefits, pursuant to 
38 U.S.C.A. § 1151, for post-operative residuals of a carotid 
endarterectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1948 to 
November 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina.  In an August 1993 decision, 
the RO, in pertinent part, granted service connection for 
residuals of a dislocation of the jaw (0%) and denied 
increased ratings for the service-connected residuals of a 
fracture of the right proximal femur (10%), strain and sprain 
of the cervical spine with arthritis (20%), strain and sprain 
of the dorsal spine with arthritis (10%), and strain and 
sprain of the lumbar spine with arthritis (20%).  [In 
September 1996, the Board remanded these increased rating 
issues to the RO for further evidentiary development.  By a 
March 2002 determination, the RO awarded a compensable 
evaluation of 10% for the service-connected residuals of a 
dislocation of the jaw.]  

The current matter also arises from an October 1998 decision 
in which the RO granted a total disability rating based on 
individual unemployability (TDIU), effective from May 29, 
1998.  [During the current appeal, and specifically by a July 
2001 determination, the RO awarded an earlier effective date 
of June 21, 1996, for the grant of the TDIU.  In April 2004 
and July 2007, the Board remanded the veteran's earlier 
effective date claim to the Appeals Management Center (AMC) 
in Washington, D.C. for completion of due process 
requirements.]  

Additionally, by a September 2002 rating action, the RO 
denied compensation benefits, pursuant to 38 U.S.C.A. § 1151, 
for post-operative residuals of a carotid endarterectomy 
(CEA).  


FINDINGS OF FACT

1.  The veteran perfected a timely appeal of the RO's August 
1993 assignment of an initial compensable rating for 
residuals of a dislocation of the jaw and the agency's denial 
of increased ratings for the service-connected residuals of a 
fracture of the right proximal femur (10%), strain and sprain 
of the cervical spine with arthritis (20%), strain and sprain 
of the dorsal spine with arthritis (10%), and strain and 
sprain of the lumbar spine with arthritis (20%).  

2.  In September 1996, the Board remanded these increased 
rating issues to the RO for further evidentiary development.  

3.  By a March 2002 decision, the RO awarded a compensable 
rating of 10% for the service-connected residuals of a 
dislocation of the jaw.  

4.  In a March 11th, 2002 written statement, the veteran 
noted that the RO's action satisfied his appeal as to "all 
issues," including his increased rating claims for his 
service-connected jaw, right femur, cervical spine, dorsal 
spine, and lumbar spine disabilities.  

5.  The veteran perfected a timely appeal of the RO's October 
1998 assignment of May 29, 1998 as the effective date of the 
grant of a TDIU.  

6.  By a July 2001 rating action, the RO awarded an earlier 
effective date of June 21, 1996, for the grant of the TDIU.  

7.  In April 2004 and July 2007, the Board remanded the 
veteran's earlier effective date claim to the AMC for 
completion of due process requirements.  

8.  In an October 26th, 2007 written statement, as well as in 
testimony provided at a personal hearing on that date, the 
veteran expressed his desire to withdraw from appellate 
review his earlier effective date claim.  

9.  Standard medical procedures were followed during the July 
1999 CEA; the veteran was informed of the risks and potential 
complications of the CEA prior to the operation; and the 
symptoms that he did develop after the surgery (including 
hoarseness, choking, difficulty swallowing, and numbness on 
the left side of his neck) are well-known and 
well-documented.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the issues of entitlement to increased 
ratings for the service-connected residuals of a dislocation 
of the jaw, residuals of a fracture of the right proximal 
femur, strain and sprain of the cervical spine with 
arthritis, strain and sprain of the dorsal spine with 
arthritis, and strain and sprain of the lumbar spine with 
arthritis have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).  

2.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the issue of entitlement to an effective date 
earlier than June 21, 1996 for the grant of a TDIU have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2007).  

3.  The requirements for compensation, pursuant to 
38 U.S.C.A. § 1151, for post-operative residuals of a CEA 
have not been met.  38 U.S.C.A. § 1151, 5107 (West 2002); 
38 C.F.R. § 3.361 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Increased Rating And TDIU Claims

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2007).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2007).  

In an August 1993 decision, the RO granted service connection 
for residuals of a dislocation of the jaw (0%) and denied 
increased ratings for the service-connected residuals of a 
fracture of the right proximal femur (10%), strain and sprain 
of the cervical spine with arthritis (20%), strain and sprain 
of the dorsal spine with arthritis (10%), and strain and 
sprain of the lumbar spine with arthritis (20%).  Following 
receipt of notice of that determination, the veteran 
perfected a timely appeal with respect to the RO's assignment 
of an initial compensable rating for the service-connected 
jaw disability and the agency's denial of increased ratings 
for the service-connected right proximal femur, cervical 
spine, dorsal spine, and lumbar spine disorders.  

In September 1996, the Board remanded these increased rating 
issues to the RO for further evidentiary development.  By a 
March 2002 decision, the RO awarded a compensable rating of 
10% for the service-connected residuals of a dislocation of 
the jaw.  In a March 11th, 2002 written statement, the 
veteran noted that the RO's action satisfied his appeal as to 
"all issues," including his increased rating claims for his 
service-connected jaw, right femur, cervical spine, dorsal 
spine, and lumbar spine disabilities.  

Additionally, in an October 1998 decision, the RO granted a 
TDIU, effective from May 29, 1998.  Following receipt of 
notification of that determination, the veteran perfected a 
timely appeal with respect to the RO's assignment of May 29, 
1998 as the effective date of this award.  By a July 2001 
rating action, the RO awarded an earlier effective date of 
June 21, 1996, for the grant of the TDIU.  

In April 2004 and July 2007, the Board remanded the veteran's 
earlier effective date claim to the AMC for completion of due 
process requirements.  In an October 26th, 2008 written 
statement, as well as in testimony provided at a personal 
hearing on that date, the veteran expressed his desire to 
withdraw from appellate review his earlier effective date 
claim.  Hearing transcript (T.) at 2.  

In view of the veteran's expressed desires, the Board 
concludes that further action with regard to his increased 
rating claims [for his service-connected jaw, right femur, 
cervical spine, dorsal spine, and lumbar spine disabilities] 
and the TDIU issue is not appropriate.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.204 (2007).  The Board does not 
have jurisdiction over these withdrawn issues and, as such, 
must dismiss the appeal of these claims.  See 38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2007).  

II.  § 1151 Claim

        A.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a January 2005 letter informed the 
veteran of the requirements for his § 1151 claim.  This 
document also notified him that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
this issue but that he must provide enough information so 
that the agency could request the relevant records.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board acknowledges that the veteran has not been informed 
of the type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, as 
the Board will discuss in the following decision, the 
criteria for the veteran's § 1151 claim have not been met.  
Thus, no rating or effective date will be assigned, and there 
can be no possibility of any prejudice to the veteran in 
proceeding with the issuance of a final decision of the claim 
adjudicated in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Clearly, the January 2005 letter was issued after the initial 
adjudication (and denial) of the veteran's § 1151 claim in 
September 2002.  Importantly, however, the timing defect of 
the January 2005 correspondence was cured by the AMC's 
subsequent readjudication of this claim and issuance of a 
supplemental statement of the case in January 2007.  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the § 1151 issue on appeal.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  On two occasions, a VA 
physician who specializes in vascular surgery has reviewed 
the veteran's claims folder and discussed the circumstances 
surrounding the veteran's CEA.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claim adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the § 1151 
issue on appeal, based upon the evidence currently of record.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Pelegrini II; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

        B.  Analysis

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part that 

(a)  compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of . . . [38 U.S.C.] 
shall be awarded for a qualifying 
additional disability or a qualifying 
death of a veteran in the same manner as 
if such additional disability or death 
were service-connected.  For purposes of 
this section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and--

(1)  the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in § 1701(3)(A) of . . . 
[38 U.S.C.], and the proximate cause of 
the disability or death was--

(A)  carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or 

(B)  an event not reasonably 
foreseeable

For claims received by VA on or after October 1, 1997, to 
determine whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the medical treatment upon which the claim is 
based to his/her condition after such treatment has stopped.  
38 C.F.R. § 3.361(b) (2007).  

To establish that VA treatment caused additional disability, 
the evidence must show that the medical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received treatment and that the veteran has an 
additional disability, however, does not establish cause.  
38 C.F.R. § 3.361(c)(1) (2007).  

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment proximately caused a veteran's additional 
disability, it must be shown that the medical treatment 
caused the veteran's additional disability; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d) & 
(d)(1) (2007).  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. 
§ 3.361(d)(2) (2007).  

The veteran maintains that physicians at the VA Medical 
Center (VAMC) in Durham, North Carolina were at fault and 
negligent in performing his CEA in July 1999 and that, as a 
result of such negligence, he developed hoarseness, choking, 
difficulty swallowing, and numbness on the left side of his 
neck.  The veteran denies being informed of the risks 
associated with the CEA prior to the July 1999 operation.  
See, e.g., T. 2-9.  

Pertinent medical records in the present case indicate that, 
due to a history of transient ischemic attacks and 
hemiparesis, the veteran was hospitalized for a left CEA at 
the VA Medical Center in Durham, North Carolina in July 1999.  
At a cardiovascular pre-operative evaluation (prior to the 
CEA), the veteran was found, by cardiac catheterization, to 
have severe symptomatic coronary artery disease (3 vessel 
disease) necessitating surgical intervention.  As such, he 
underwent a coronary artery bypass grafting times three as 
well as an intraaortic balloon pump.  He thereafter underwent 
a left CEA.  

According to the operation report, the veteran tolerated the 
CEA without complications and was in stable condition upon 
completion of the surgery.  Follow-up evaluations conducted 
prior to his discharge from the hospital indicate that he 
continued to do well post-operatively and was consistently 
found to be in stable condition.  

After discharge from the hospital, and specifically in 
October 1999, the veteran sought outpatient treatment for 
complaints of hoarseness and some choking upon swallowing.  
He maintained that these symptoms had begun immediately after 
the CEA in July 1999.  Fiberoptic evaluation completed at the 
October 1999 outpatient treatment session reflected a left 
true vocal cord fixed in the paramedian position.  The 
treating physician assessed left true vocal cord paresis and 
discussed with the veteran the "nat'l history of this 
problem."  According to this doctor, "[m]ost will return to 
some level of function within 6-8 mo[nths] . . . of [the] 
injury."  If the veteran exhibited no return of function by 
then, or if he developed aspiration pneumonia or other 
complications, the doctor informed the veteran that a left 
true vocal cord medialization procedure would be considered.  
The veteran was instructed to return for follow-up treatment 
in 4 months.  

Subsequent medical records reflect periodic treatment for a 
persistent cough, mild to moderate oral pharyngeal dysphagia, 
aspiration, and mild dysphonia between June 2000 and June 
2003.  In August 2006, the veteran underwent vocal cord 
medialization.  Pre-, and post-, operative diagnoses were 
characterized as left vocal cord paralysis, hoarseness, and 
aspiration.  

In August 2002, a VA vascular surgeon who routinely performs 
CEA procedures reviewed the veteran's claims folder 
(including the medical records contained therein).  
Specifically, the doctor concluded that "[t]he technical 
aspects of . . . [the CEA] procedure appear[ed] to have been 
done well, without any obvious technical problems by the 
surgeons . . . [performing] the . . . procedure."  The 
physician acknowledged that, according to the subsequent 
medical records, the veteran developed a nerve palsy of his 
vocal cords after the CEA which, in turn, led to his 
symptomatic complaints of impaired speech and poor 
swallowing.  The doctor further explained that, while such 
symptoms often resolve within six months, when (as in the 
veteran's case) they do not, a vocal cord medialization is 
recommended (as was recommended, and performed, in the 
veteran's case).  

Also in the August 2002 letter, the VA vascular surgeon 
explained that the complications experienced by the veteran 
occur between 2% and 10% of the time when CEAs are performed 
and are well-documented in medical literature.  As such, the 
surgeon concluded that the veteran's symptoms are "in no way 
outside the standard of care or [are] an unexpected problem 
related to this procedure."  The doctor specifically stated 
that there is no evidence that, in the veteran's case, a 
deviation in standard medical care occurred.  

Upon a second review of the claims folder in December 2006, 
this VA vascular surgeon reiterated these conclusions and 
also noted that the veteran's extra-cranial carotid nerve 
injury "is in fact one of the most common and 
well-document[ed] technical complications associated with the 
procedure."  The claims folder contains no competent 
evidence refuting these opinions.  

The Board acknowledges the veteran's assertion that he was 
not informed of the possible risks of the CEA as well as the 
VA vascular surgeon's December 2006 statement that he was 
unable to determine from the surgical reports whether the 
complications of the CEA were specifically addressed with the 
veteran prior to the operation.  Significantly, however, this 
physician also explained, in the December 2006 letter, that 
the veteran's "informed consent documentation does note . . 
. that the . . . [veteran] was 'awake and alert' [and] 'ha[d] 
. . . decision-making capacity' and that '[a]ll relevant 
aspects of the procedure/treatment, indications, risks, 
benefits, potential complications associated with the 
procedure[s]' were discussed."  

The veteran's symptoms (including hoarseness, choking, 
difficulty swallowing, and numbness on the left side of his 
neck) have been associated with his July 1999 CEA.  
Significantly, however, competent evidence of record also 
indicates that standard medical procedures were followed 
during the July 1999 CEA, that the veteran was informed of 
the risks and potential complications of the CEA prior to the 
operation, and that the symptoms that he did in fact develop 
after the surgery are well-known and well-documented.  
38 U.S.C.A. § 1151(a)(1) (West 2002) & 38 C.F.R. § 3.361(d), 
(d)(1), & (d)(2) (2007).  As such, the Board must conclude 
that the proximate cause of the additional disability that 
the veteran incurred (e.g., hoarseness, choking, difficulty 
swallowing, and numbness on the left side of his neck) was 
not the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing medical treatment and was not an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361.  Without such evidence, his claim for 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
post-operative residuals of a CEA must be denied.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  


ORDER

The issue of entitlement to an initial disability rating 
greater than 10% for residuals of a dislocation of the jaw is 
dismissed.  

The issue of entitlement to a disability rating greater than 
10% for residuals of a fracture of the right proximal femur 
is dismissed.  

The issue of entitlement to a disability rating greater than 
20% for strain and sprain of the cervical spine with 
arthritis is dismissed.  

The issue of entitlement to a disability rating greater than 
10% for strain and sprain of the dorsal spine with arthritis 
is dismissed.  

The issue of entitlement to a disability rating greater than 
20% for strain and sprain of the lumbar spine with arthritis 
is dismissed.  

The issue of entitlement to an effective date earlier than 
June 21, 1996 for the grant of a TDIU is dismissed.  

Compensation benefits, pursuant to 38 U.S.C.A. § 1151, for 
post-operative residuals of a CEA is denied.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


